Citation Nr: 1302430	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right eye disorder, claimed as blindness or partial blindness.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant served on active duty from June 1960 to August 1963.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

In October 2007, the Veteran appeared for a Decision Review Officer conference.  A copy of the conference report is on file.  

A January 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

Neither blindness nor partial blindness of the right eye has been clinically shown.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right eye disorder, claimed as blindness or partial blindness, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in November 2006, wherein the Veteran was advised of the provisions relating to the VCAA. The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in November 2006, prior to the adjudication of the claim in December 2006.  Thereafter, the RO adjudicated the claim in a Statement of the Case (SOC) issued in August 2007, and in Supplemental SOC issued in October 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records have been obtained and associated with the file.   

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA examination was conducted in August 2006.  The Veteran and his representative have not maintained that this examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In August 2006, the Veteran filed service connection claim for intermittent blindness.  He indicated that fragments in his right eye socket pressed on his nerve and caused blindness, and explained that the foreign body fragments were caused by a service related eye injury.  In support of the claim the Veteran provided a report of a private CT scan of the orbits conducted in October 2004 which revealed multiple punctate foreign bodies in the soft tissue anteriorly.   

A VA examination was conducted in August 2006.  The history indicates that the Veteran reported being in a motor vehicle accident 44 years previously, resulting in facial damage when he was thrown through a windshield.  The Veteran complained of pain behind the right eye and of blurred vision.  CT scan of the orbits revealed multiple punctate foreign bodies in the soft tissues anteriorly.  Examination was positive for a right eye floater, pain, and blurred vision.  Near vision was 20/20 bilaterally; distant vision of the right eye was 20/15-1.  The assessments included: intermittent episodes of discomfort in the right eye, more likely than not secondary to retained foreign bodies in the orbit as a result of a car accident in service; bilateral cataracts; and bilateral presbyopia.  Ultimately, an opinion to the effect that it was at least as likely as not that the orbital pain around the right eye was a residual of the motor vehicle accident, was made. 

In an August 2006 rating action, service connection was established for residuals of an injury to the right orbit, for which an initial 10 percent evaluation was granted under diagnostic code 6009 (used for evaluating unhealed eye injuries), effective from April 2005.  The Board also noted that in a July 2005 rating action, service connection was denied for a right eye injury claimed as mixed astigmatism, presbyopia, and corneal basement membrane dystrophy.  

In a statement from the Veteran dated in October 2006, he noted that he had partial blindness, and explained that this was an on-going condition, manifested by unexpectedly temporary loss of sight in the right eye, occurring from time to time and lasting only a few seconds.    

The file contains an October 2007, Decision Review Officer conference report.  At that time, it was explained to the Veteran that he was already receiving compensation for right eye conditions manifested by retained foreign bodies and pain.  It was also explained to him that additional compensation was not warranted absent evidence of permanent vision loss.  At the conference, a duplicate copy of the October 2004 CT scan findings was provided for the record.  Also provided for the file was a November 2004 private medical report of Dr. P.J.S. indicating that right eye vision was 20/25.


Analysis

The Veteran seeks service connection for a right eye condition claimed as blindness or partial blindness.  

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

After a careful and considered review of the evidence, the Board finds that the preponderance of the evidence is against the establishment of service connection for a right eye disorder, claimed as blindness or partial blindness.

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the Board finds that there is no satisfactory or competent evidence of record during the period of the appeal which establishes or even suggest that a right eye disorder, claimed as blindness or partial blindness, is currently manifested.  

In making this determination, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The Board has concluded that the satisfactory evidence of record clearly demonstrates that the Veteran is not blind or even partially so; nor has he been at any time during the duration of the appeal period extending from August 2006, when the claim was filed.  

In this regard, clinical evidence reflects that right eye vision was assessed as 20/25 in November 2004 (private report of Dr. P.J.S.); and as 20/15 (distant) and 20/20 (near) when evaluated in August 2006 (VA examination report).  This evidence is insufficient to establish a current showing or diagnosis of a vision loss disability.  As a point of reference, the Board notes that under applicable VA rating criteria found under 38 C.F.R. § 4.79, diagnostic code 6066, the lowest rating available for impaired visual acuity (non-compensable), requires a showing of 20/40 visual deficit in one eye (as well as the other eye), to establish a threshold showing of visual impairment considered to be disabling.  Accordingly, the most competent and probative evidence in this case, consisting of clinical findings made upon vision testing fails to reveal any evidence of blindness, or even partial blindness of the right eye.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, claimed in this case as blindness or partial blindness, there can be no valid claim.  

The Board acknowledges the Veteran's reports that he has sustained injuries to the right eyes, to include claimed as retained foreign bodies, pain and temporary/intermittent visual loss.  Service connection has already been established for residuals of an injury to the right orbit, manifested by retained foreign bodies and pain, for which an initial 10 percent evaluation was granted under diagnostic code 6009 (used for evaluating unhealed eye injuries).  

The Board finds that the Veteran's statements and testimony are competent and credible to the extent that he reports experiencing unexpectedly temporary loss of sight in the right eye, occurring from time to time and lasting only a few seconds.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  However such transient and episodic symptoms are not synonymous with having a visual loss disability as recognized for purposes of VA compensation.  As previously mentioned, the clinical evidence of record fails to reveal any competent, objective evidence of actual, chronic right eye visual loss, and does not meet a threshold disability level as defined by VA.   

Thus, as the overall evidence of record fails to support a diagnosis of the claimed right eye disorder manifested by vision loss at any time throughout the duration of the appeal, service connection for right eye blindness, or partial blindness, is not warranted.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a right eye disorder, claimed as blindness or partial blindness, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection a right eye disorder, claimed as blindness or partial blindness, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


